DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 AND 05/13/2020 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Unity of Invention
Receipt is acknowledged of papers filed 06/22/2022 selecting group I claims 1-13 , Group II including  claims 14-15 being withdrawn. 
Examiner reviewed unity of invention requirement and have reconsidered the requirement. The lack of unity requirement is withdrawn.  Claims 1-15 pending and an action in merits follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over LMS (KR 10-2014-060215 A, 05-2014) (PCT ISR used as translation of reference and Korean office action)
	Regarding claim 1, LMS discloses a method comprising: after mixing 20 mg of a wax-based compound in 1 ml of toluene, increasing the temperature to about 150 ° C, dissolving the wax-based compound, and preparing a wax solution. To the above wax solution, about 20 mg of CdSe-based red quantum dots were dispersed and mixed per l mL of toluene, and a dispersed cooled solution was prepared by ambient cooling. The above wax-based compound is an oxidized high density polyethylene wax (as can be confirmed by those skilled in the art that an internal phase comprising quantum dots and an encapsulating resin is formed). Mix with 10 ml ethanol and 1 ml TEOS using the above cooling solution. An additional 2.5 ml of 30% strength ammonia was added to form the nanocomposite solution. After washing with ethanol and distilled water using a high speed centrifuge 5000 rpm for about 30 minutes, the ethanol and water were evaporated to obtain a powdered nanocomposite, which was re-dispersed in toluene to prepare a dispersion solution. To this dispersion solution, methyl aminoacrylate and photoinitiator (diphenylphosphine oxide, TPO) purchased from BASF were added, and
after mixing ( as recognized by those skilled in the art, an external phase comprising the photocurable polymer and the photoinitiator was formed), toluene was removed to produce a coating composition. The above photoinitiator was used in an amount of about 0.8 parts by mass per 100 parts by mass of methyl aminoacrylate. The coating composition was applied to a transparent substrate of polyester material and cured to produce a film containing an optical layer ( which can be confirmed by those skilled in the art that the internal phase was dispersed in the external phase in the form of droplets) with a thickness of about 50 mm (see  π344-π348 ).
LMS fails to disclose whether  the encapsulation of the internal phase and the solidification of the external phase are performed independently .
However it is noted that being independent does not provide some unexpected result over the prior art  as applied as such independently or dependently is a matter of design choice.
Therefore it would have been obvious to modify the method of LMS wherein the encapsulation of the internal phase and the solidification of the external phase are performed independently since matters of design choice requires only routine skill in the art.
Regarding claim 2,  LMS discloses the feature of dispersing CdSe-based red quantum dots in a heated oxidized high-density polyethylene wax solution (corresponding to encapsulation) and mixing the
dispersion solution (inner phase) with a photoinitiator and urethane acrylate, followed by curing (see paragraph [0345 ]) 
Regarding claim 3,  LMS fails to explicitly disclose wherein the encapsulation resin is a thermally curable resin, and the photocurable polymerization compound of the outer phase is cured through light irradiation, and then the quantum dots of the inner phase are encapsulated with the encapsulation resin by applying heat. However it is noted that this is just a reversal of items in claim two which amounts to design choice to change thing around.
	Therefore it would have been obvious to modify the method of LMS wherein the encapsulation resin is a thermally curable resin, and the photocurable polymerization compound of the outer phase is cured through light irradiation, and then the quantum dots of the inner phase are encapsulated with the encapsulation resin by applying heat since maters of design choice req
uires only routine skill in the art
	Regarding claims 4-5, LMS fails to explicitly disclose, wherein the encapsulation resin is a wax-based compound, and a temperature of the curable emulsion composition is lowered to a temperature equal to or lower than a melting point of the wax-based compound so that the quantum dots of the inner phase are encapsulated with the encapsulation resin, and the photocurable polymerization compound of the outer phase is cured through light irradiation (claim 4);wherein the curable emulsion composition is prepared in a manner in which the quantum dots and the encapsulation resin are mixed at a temperature equal to or higher than the melting point of the wax-based compound to afford an inner phase, and the inner phase and the outer phase are mixed at a temperature equal to or higher than the melting point of the wax-based compound(claim 5).
However LMS does discloses  after preparing the wax solution by dissolving the wax-based compound at 150 °C, and adding the nano light-emitting body to the wax solution, and mixing it with a urethane acrylate and a photo-initiator to prepare a coating composition, the coating composition is the base substrate. The construction of coating and curing to form a light diffusion layer is mentioned(π289). 
	Therefore it would have been obvious to ordinary skill in the art prior to the effective date to modify the method of LMS wherein the encapsulation resin is a wax-based compound, and a temperature of the curable emulsion composition is lowered to a temperature equal to or lower than a melting point of the wax-based compound so that the quantum dots of the inner phase are encapsulated with the encapsulation resin, and the photocurable polymerization compound of the outer phase is cured through light irradiation; wherein the curable emulsion composition is prepared in a manner in which the quantum dots and the encapsulation resin are mixed at a temperature equal to or higher than the melting point of the wax-based compound to afford an inner phase, and the inner phase and the outer phase are mixed at a temperature equal to or higher than the melting point of the wax-based compound the motivation being to significantly improve the light and thermal stability if the device. 
	Regarding claims 6-7, LMS fails to explicitly disclose , wherein the thermally curable resin is a liquid resin that remains liquid at room temperature (claim 6);wherein the thermally curable resin comprises at least one selected from the group consisting of a silicone-based resin, an epoxy resin, a petroleum resin, a phenol resin, a urea resin, a melamine resin, an unsaturated polyester resin, an amino resin, butyl rubber, isobutylene rubber, acrylic rubber, and urethane rubber (Claim 7). 
It would have been obvious to modify the invention to include the thermally curable resin is a liquid resin that remains liquid at room temperature; the group consisting of a silicone-based resin, an epoxy resin, a petroleum resin, a phenol resin, a urea resin, a melamine resin, an unsaturated polyester resin, an amino resin, butyl rubber, isobutylene rubber, acrylic rubber, and urethane rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
Regarding claim 8,  LMS discloses using oxidized high density polyethylene wax as a wax-based compound (see paragraph [0345]).
Regarding claim 9,  LMS discloses urethane acrylate, which is a photocurable polymeric compound (see paragraph [0347]) .
Regarding claim 10,  LMS discloses using, as a photoinitiator, diphenyl(2,4,6 trimethylbenzoyl)phosphine oxide (see paragraph [0347]).
Regarding claims 11 and 12,  LMS discloses the feature of further comprising an outer protective film including silica, a catalyst, or the like to protect a nano-1uminescent material ( see paragraphs [ 0092] , [ 0094] , and [0097]) .
	Regarding claim 13,  LMS fails to explicitly disclose wherein the quantum dots are further subjected to primary coating with any one encapsulation resin selected from among a thermally curable resin and a wax-based compound.
	However LMS already discloses a composition including at least one nano light-emitting body disposed inside a wax particle. One of ordinary skill would not have not found this limitation hard to contemplate in light of LMS if so chose.
	Therefore it would have been obvious to ordinary skill in the art prior to the effective date to modify the method of LMS wherein the quantum dots are further subjected to primary coating with any one encapsulation resin selected from among a thermally curable resin and a wax-based compound, since matters of design choice requires routine skill.
Regarding claim 14, This limitation relates to a quantum dot film fabricated by the method of claim 1, the fact that the fabrication method has been rendered obvious with LMS along with ordinary skill in the art (See rejection, claim 1 above) , and a quantum dot film fabricated by such a fabrication method is also determined to have anticipated physical properties and characteristics. Thus, claim 14 would be obvious to a person skilled in the art in view of LMS, (see the diffusion layer π289)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LMS (KR 10-2014-060215 A, 05-2014) (PCT ISR used as translation of reference and Korean office action) in view of (JP 2016-111292 A (FUJIFILM CORP.) 20 June 2016) (Fuji, hereafter)
LMS discloses the film set forth above (see rejection claim 14). LMS fails to explicitly disclose a wavelength conversion sheet, configured such that the quantum-dot film  is interposed between a pair of barrier films.
Fuji discloses  that barrier films may be disposed on both the surfaces of a wavelength conversion layer (see paragraph [0098] ),
Therefore it would have been obvious to ordinary skill in the art prior to the effective date to modify the wavelength conversion sheet of LMS wherein the quantum-dot film  is interposed between a pair of barrier films in order to protect the film from environmental degradation as disclosed by Fuji..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2875